Exhibit 21.1 Subsidiaries of Registrant Medbox, Inc. is a Nevada corporation.We currently operate through seven wholly-owned subsidiaries: 1.Prescription Vending Machines, Inc., a California corporation, dba Medicine Dispensing Systems in the State of California (“MDS”), which distributes our Medbox™ product and provides related consulting services; 2.Vaporfection International, Inc., a Florida corporation through which we distribute our medical vaporizing products and accessories pursuant to a recent acquisition; 3.Medicine Dispensing Systems, Inc., an Arizona corporation, which provides our consulting services in Arizona; 4.Mini-Storage Solutions, Inc., a California corporation that produces and will market our Safe Access Storage Locker product; 5.Medbox Rx, Inc., a California corporation that produces and will market our Rx product line including Lockbox Rx and Sample-Safe; 6.Medbox, Inc., a California corporation that is currently inactive and which has the same name as the Company; and 7.Medbox Leasing, Inc., a California corporation that is currently inactive.
